Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 05/28/2021. In virtue of this communication, claims 1-22 and 30-33 are currently pending in this Office Action. Claims 23-29 are cancelled and claims 30-33 are newly added.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9883344 and 10555121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	In Remarks, applicant presented the arguments for the amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art. See greater details in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4, 7-22, and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz et al. Pub. No.: US 2011/0165859 A1 in view of Cheng et al. Pub. No.: US 2011/0137881 A1 and Durant et al. Pub. No.: US 2005/0245241 A1.

Claim 1
Wengrovitz discloses a method (fig. 4 for communicating content to mobile device via 
wireless network) for changing the appearance and/or functionality (265 of fig. 2B) of a location-aware application on a portable communication device (fig. 2A & 2B) based on a detected location (TAG ID in fig. 5 & 7B), the method comprising the steps of: 
detecting the location of the portable communications device by receiving a location signal from a location-defining device or a digital device (NFC reader for sending TAG ID to ISID server 100 and legacy student server 20 in fig. 5-7; 410 of fig. 4 for receiving ID’s NFC devices on mobile device; par. 0052, Tag ID of NFC is interpreted as location code as explained in par. 0062 & 0065); and
receiving the information from the web-based service to be provided to the user (420-430 of fig. 4 and par. 0067).
Although Wengrovitz does not explicitly disclose “interrogating a web-based service for information pertaining to an organization to be provided to the user, the information corresponding to the organization at detected location and from a database populated by the organization;  modifying one or more graphical user interface elements of the location-aware application of the portable communication device using the information received from the third party web-based service such that a graphical user interface of the location-aware application displays an appearance showing affiliation with the organization at the detected location instead of an affiliation with the third party service provider; and displaying the information to be provided to the user on the display screen of the portable communication device such that the information includes branding information associated with the organization”, the claimed limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “interrogating a web-based service for information pertaining to an organization to be provided to the user, the information corresponding to the organization at detected location and from a database populated by the organization”, recall that: Wengrovitz explains that the legacy data services to provide legacy services including cost of goods/services, such as door closing and opening, or the content URL in claim 19 on pg. 7 based on the tag ID and NFC reader ID (par. 0062-0067). In particular, Cheng teaches interrogating a web-based service for information pertaining to an organization to be provided to the user (fig. 7A), the information corresponding to the organization at detected location and from a database populated by the organization (750A-F in fig. 7B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz by providing location-based searching as taught in Cheng. Such a modification would have allowed a user to define a geographic location of a mobile device for submitting a user query in order to automatically show the search result based on the defined location as suggested in par. 0004-0005 of Cheng.

    PNG
    media_image1.png
    582
    1119
    media_image1.png
    Greyscale

	Secondly, to address the obviousness of the claim limitations “modifying one or more graphical user interface elements of the location-aware application of the portable communication device using the information received from the third party web-based service such that a graphical user interface of the location-aware application displays an appearance showing affiliation with the organization at the detected location instead of an affiliation with the third party service provider”, it’s to note that claim does not specifically specify how GUI would be displayed such as position, link or button. In fact, Change shows search engine, as to the location-aware application, for displaying the city of Minneapolis Web Page with GUI including Residents, City Council (fig. 11 depicts for modifying display from search engine page 1002 to 1152 for City of Minneapolis Web Page affiliation with GUIs). In particular, Durand teaches the deck automatically for playing back to the user multimedia elements in order as specified by the authorizing application with merchant identifier as to the affiliation (fig. 10 and par. 0114; see fig. 9-11). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitations to perform equally with Wengrovitz in view Cheng and Durand.
	Thirdly, to address the claim limitations “displaying the information to be provided to the user on the display screen of the portable communication device such that the information includes branding information associated with the organization”, initially, it’s to note that claim does not specifically define what are required or involved in displaying branding information associated with the organization. It could be an icon or logo or GUI or a tile or a name of corporation or an enterprise or a company. In fact, Wengrovitz discloses mobile device for displaying content via NF (fig. 2B and 4). In addition, Cheng discloses displaying search result over google on a mobile device (fig. 7-B) including links, logo. So, Wengrovitz in view of Cheng would have rendered the addressing claim limitations obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Durand teaches displaying Merchant multimedia with Marchant Identifier (fig. 10-12, individual deck card displays merchant ID as affiliation and 1010 as merchant’s branding).
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz in view of Cheng by providing mobile advertising and directory assistance as taught in Durand to obtain the claimed invention as specified in the claim. Such a modification would have included advertising and directory assistance information to publish multimedia from merchant or store to a mobile station so that the location-specific advertising could be delivered in a multimedia format interactively, easily authored and readily updatable as suggested in par. 0010-0011 of Durand.

Claim 2
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-defining device comprises a multiplicity of GPS satellites (Cheng, GPS in par. 0072 & 0211, and thus, the combined prior art reads on the claim).

Claim 3
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-defining device comprises a Wi-Fi local network (Chen, Wi-Fi networks in par. 0057).

Claim 4
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-defining device comprises a near- field communication (NFC) device
(Wengrovitz, NFC reader in fig. 3-7).
Claim 7
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-defining device comprises a Bluetooth device (Cheng, Bluetooth in par. 0057-0058).

Claim 8
Wengrovitz, in view of Cheng and Durand, discloses The method of claim 1, wherein the location-defining device comprises a radio-frequency identification (RFID) device (Wengrovitz, Tag ID of NFC in fig. 3-7 would have rendered RFID device obvious since claim does not specifically define how RFID device involves such that RFID device is active or passive or both; accordingly, the combined prior art renders the claim obvious).

Claim 9
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-defining device comprises a mobile cellular network device (Wengrovitz, cellular in par. 0041 and fig. 2A; and hence, the combined prior art renders the claim obvious).

Claim 10
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the information to be provided to the user comprises location-specific notifications (Wengrovitz, par. 0023, notification on his or her mobile device with links for downloading today’s classroom content); and wherein the information displayed to the user comprises the location-specific notifications (Wengrovitz, par. 0038, notification could be easily displayed on mobile device 130 of fig. 1; see 265 of fig. 2B; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 11
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the information to be provided to the user comprises scheduling options (Durand, fig. 16, option to click Yes to change pages every _ seconds 1605); and wherein the information displayed to the user comprises the scheduling options (Durand, fig. 16, 1610 auto update saved decks; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 12
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein if there is a change in the detected location from the location-defining device (see fig. 9 & 16 in Durand for various locations), then the steps of interrogating, receiving and displaying are repeated (Cheng, fig. 7-8, especially see refine location 830 or 780 in fig. 7B; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 13
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein after a pre-determined period of time has elapsed, then the steps of interrogating, receiving and displaying are repeated (Wengrovitz, time in par. 0035-0037, 0042; Cheng, fig. 7-8; and thus, the combined prior art would have rendered the claim obvious).

Claim 14
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 2, wherein the first location-definition devices interrogated for the location of the portable communication device are the GPS satellites (Cheng, fig. 7-8 in view of GPS in par. 0072 & 0211; accordingly, the combined prior art reads on the claim).

Claim 15
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location-specific branding information comprises changes to characteristics of the screen display on the portable communication device such as school colors, school logos, etc. (as claim does not specifically define what are involved or required in school colors, school logos, etc.,  one of ordinary skill in the art would have expected the claimed invention as specified in claim 15 to perform equally well with fig. 2B of Wengrovitz in view of fig. 7-8 & 11 of Cheng and fig. 9-16 of Durand).
Claim 16
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 7, wherein the location-specific notifications comprise information about upcoming events scheduled for the detected location (Wengrovitz, par. 0023; Chen, time of the day search, for instance, 5PM in par. 0098; calendar by google in par. 0100; accordingly, one of ordinary skill in the art would have expected the claimed invention to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 17
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 8, 
wherein the scheduling options comprise class assignments for the detected location
(Wengrovitz, par. 0023, and thus, the combined prior art renders the claim obvious).

Claim 18 and 19
	Claims 18 and 19 are device and product claims to cover the same scopes of respectively limitations of claim 1. Accordingly, claims 18 and 19 could be considered obvious by the same rationales presented in rejection of claim 1. 
Regarding to claim 18, Wengrovitz discloses a portable communications device (fig. 2A & 2B) comprising: a computer processor coupled to a bus (200 of fig. 2A); a receiver coupled to the bus (transceiver 230 of fig. 2A), the receiver adapted for receiving a location signal from a location-defining device (NFC device 70 and transceiver 230 of fig. 2A ); a display screen coupled to the bus ( 250 of fig. 2A), the display screen adapted for displaying the information to the user of the portable communication device (265 of fig. 2B).

Claim 20
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location information is received from a digital image (NFC TAG in fig. 4-7 in Wengrovitz could be considered as digital ID or digital image) and the location information comprises metadata associated with the digital image (Cheng, GPS in par. 0072, 0211; accordingly, the combined prior art renders the claim obvious).

Claim 21
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 20, wherein the metadata associated with the digital image includes GPS coordinates (Cheng, see search results in fig. 7-8 & 11 in view of metadata in par. 0032 and GPS in par. 0072, 0211, and thus, the combined prior art reads on the claim).

Claim 22
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1, wherein the location information is received from a digital image (NFC TAG in fig. 4-7 in Wengrovitz could be considered as digital ID or digital image) and the location information is determined using computer-based image recognition of the digital image (Cheng, fig. 7-8 and 11; in fact, GOOGLE search engine provides location based on street view or using images; see evidence for image recognition for location in fig. 1-2 of Chen Pub. No.: US 2013/0294657 A1).

Claim 30
Wengrovitz, in view of Cheng and Durand, discloses the method of claim 1 in which detecting the location of the portable communications device based on location information received from a location-defining device or a digital image comprises determining the location information from a digital image (Wengrovitz, NFC Tag in fig. 5-6 is to provide the corresponding content; fig. 8 in Cheng, images button in 820 could have searched for images with corresponding information; bar codes in par. 0045 of Durand; and thus, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz, in view of Cheng, Durand and Westerinen et al. Pub. No.: US 2010/0317371 A1.

Claim 5
Although Wengrovitz, in view of Cheng and Durand, does not disclose “the method of claim 1, wherein the location-defining device comprises an iBeacon”, claim 5 is considered obvious by the following rationales.
Indeed, iBeacon is widely used in Bluetooth Low Energy Protocol applied by Apple’s technology standard. In particular, Westerinen teaches Bluetooth Network and RF beacon used for location-identifying in fig. 3 & 7 (see fig. 15 as well). (please see exact evidence for iBeacon in par. 0048 of Freed-Finnegan et al. Pub. No.: US 2014/0207575 A1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz, in view of Cheng and Durand by providing location-identifying beacon for Bluetooth Network as taught in Westerinen. Such a modification would have provided used beacons to identify the location so that a particular setting at a particular time and place could be configured to avoid inconvenience, embarrassment and missed communications as suggested in par. 0001 & 0003 of Westerinen.

Claim 6
Although Wengrovitz, in view of Cheng and Durand, does not disclose “the method of claim 1, wherein the location-defining device comprises geo-fencing with location beacons”, claim 6 is considered obvious by the following rationales.
	In fact, geo-fencing and the use of beacons for NFC, Bluetooth, Wi-Fi are conventional in a wireless communications system. The evidence could be seen in Westerinen. In particular, Westerinen teaches locational beacons (fig. 3d and par. 0051-0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz, in view of Cheng and Durand by providing location-identifying beacon for Bluetooth Network as taught in Westerinen. Such a modification would have provided used beacons to identify the location so that a particular setting at a particular time and place could be configured to avoid inconvenience, embarrassment and missed communications as suggested in par. 0001 & 0003 of Westerinen.

8.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wengrovitz, in view of Cheng, Durand and Singh et al. Pub. No.: US 2006/0007315 A1.

Claim 31
Although Wengrovitz, in view of Cheng and Durand, does not explicitly disclose: “the method of claim 2 in which the location information comprises GPS data encoded in an image file”, claim 31 is considered obvious by the following rationales.
Indeed, claim does not specifically define what are involved in encoding such as exchangeable image file, typically it depends on a camera or a device while creating an image or a photo. Tagging location data or GPS coordinate to an image file or a photo are conventional features unless claim specifically recite a particular method or an algorithm. In particular, Singh teaches annotating program in a mobile device for capturing image and creating the tag with a position of image-capture device (fig. 6 and see par. 0050-0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz, in view of Cheng and Durand by providing annotation program in an image-capture device as taught in Singh. Such a modification would have included an annotation program to annotate images from an image-capture device so that the information relevant to a user could be easily searchable at a later time as suggested in par. 0007 of Singh.

Claim 32
Although Wengrovitz, in view of Cheng and Durand, does not explicitly disclose “the method of claim 30 in which determining the location information from a digital image comprises capturing the digital image by a camera on the portable communications device”, claim 32 is considered obvious by the following rationales.
Indeed, claim does not specifically define what are involved in capturing such as a camera or a device. Tagging location data or GPS coordinate to an image file or a photo are conventional features unless claim specifically recite a particular method or an algorithm. In particular, Singh teaches capturing an image and creating the tag with a position of image-capture device to the captured image (fig. 6 and see par. 0050-0053).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify interactive ID system using mobile devices of Wengrovitz, in view of Cheng and Durand by providing annotation program in an image-capture device as taught in Singh. Such a modification would have included an annotation program to annotate images from an image-capture device so that the information relevant to a user could be easily searchable at a later time as suggested in par. 0007 of Singh.

Allowable Subject Matter
9.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643